PER CURIAM:
Samuel Benjamin Kelly appeals the district court’s orders denying his motion under 18 U.S.C. § 3582(c)(2) (2000) for a reduction of sentence and his Fed.R.Civ.P. 59(e) motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kelly, No. 2:94-cr-00163-RBS4 (E.D. Va. Filed Apr. 9, entered Apr. 10, 2008; filed May 8, entered May 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.